         Case: 3:19-cv-00041-slc Document #: 18 Filed: 05/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

ANDREW PAVLICEK

                              Plaintiff,

vs.                                                            Case No.: 19-cv-41

ANDREW SAUL,
    Commissioner of Social Security,

                              Defendant.


                                    NOTICE OF APPEAL



       Notice is hereby given that Andrew Pavlicek, by his attorney, Dana W. Duncan,
Duncan Disability Law, S.C. plaintiff in the above named case, hereby appeals to the United
States Court of Appeals for the Seventh Circuit, an order dated May 1, 2020 and the judgment
dated May 1, 2020 by Federal Magistrate Judge Stephen L. Crocker which affirmed the decision
of the Defendant, Andrew Saul, Commissioner of Social Security, denying plaintiff’s
application for disability insurance benefits under 42 U.S.C. §§ 216(i) and 223.
       Dated this 14th day of May, 2020.


                                                    DUNCAN DISABILITY LAW, S.C.
                                                    Attorneys for the Plaintiff


                                                    /s/ Dana W. Duncan
                                                    Dana W. Duncan
                                                    State Bar I.D. No. 01008917
                                                    555 Birch St
                                                    Nekoosa, WI 54457
                                                    (715) 423-4000
